Citation Nr: 9911029	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  93-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, Philippines


THE ISSUES

1.  Entitlement to an increased rating for a skin disorder, 
variously diagnosed as nummular dermatitis and dermatitis 
factitia, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, with a history of recurrent lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1959 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 decision by the RO that denied 
a compensable evaluation for the veteran's skin disorder; 
denied a rating in excess of 20 percent for his 
osteoarthritis; and denied a temporary total evaluation for 
his skin disorder, based upon his hospitalization from August 
20 to September 11, 1991.  In a May 1993 rating decision, the 
RO increased the evaluation for the skin disorder to 10 
percent.

This matter was previously before the Board in April 1995, 
when it was remanded to the RO for additional development.  
During the proceedings on remand, the RO granted a temporary 
total evaluation for the aforementioned hospitalization.  See 
May 1996 rating decision.  Thus, that issue is no longer on 
appeal before the Board.  

The veteran contends, in his October 1992 VA Form 9 (Appeal 
to the Board of Veterans' Appeals), that he is not employable 
due to his service-connected disabilities.  The Board 
construes such a statement as an implicit claim of 
entitlement to a total disability rating based on individual 
unemployability pursuant to 38 C.F.R. § 4.16.  (The veteran's 
August 1995 statement in support of claim mentions a VA Form 
21-8940 (Veterans Application for Increased Compensation 
Based on Unemployability), ostensibly submitted in 1994, but 
that application does not appear to be in the file.)  
Apparently, the RO has not considered this matter in the 
first instance.  This matter is referred to the RO for 
appropriate action.

The decision that follows pertains only to the veteran's skin 
disorder claim.  His claim for an increased rating for low 
back disability is addressed in the remand which follows the 
decision.



FINDINGS OF FACT

1.  The veteran's service-connected skin disorder is 
manifested by intermittent ulceration and extensive lesions, 
exfoliation, and occasional itching and crusting.

2.  There is no competent evidence that the veteran's 
service-connected skin disorder is manifested by any systemic 
or nervous symptomatology, and the disorder is not so 
disfiguring as to be considered exceptionally repugnant.


CONCLUSION OF LAW

An increased rating for a skin disorder, variously diagnosed 
as nummular dermatitis and dermatitis factitia, to 30 
percent, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 
4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to a rating in excess of 10 percent for his 
service-connected skin disorder, which has been variously 
diagnosed.  In this regard, the Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  Id.  

Here, the May 1996 rating decision and other rating decisions 
reflect that the RO has evaluated the veteran's skin disorder 
pursuant to Diagnostic Code 7806, as a disorder analogous to 
eczema.  See 38 C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Code 
7806 (1998).  Given that the "functions affected" by the 
veteran's service-connected disorder and by eczema are 
analogous, and that the "anatomical localization" of those 
ailments is analogous, as will be explained below, the Board 
agrees that Diagnostic Code 7806 is an appropriate Diagnostic 
Code for rating the veteran's disability.  See Lindenmann v. 
Principi, 3 Vet. App. 345 (1992). 

Diagnostic Code 7806 provides that, where the condition is 
manifested by slight exfoliation, exudation, or itching, and 
is located on a non-exposed surface or small area, a zero 
percent rating is warranted.  Diagnostic Code 7806.  Where it 
is manifested by exfoliation, exudation, or itching, and is 
located on an exposed surface or extensive area, a 10 percent 
rating is warranted.  Where it is manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent rating is warranted.  The highest 
available schedular rating, 50 percent, is warranted where 
the condition is manifested by ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.  Id.  
Under the literal terms of Diagnostic Code 7806, extensive 
lesions alone, even without constant exudation, itching, or 
marked disfigurement, satisfy the requirements for a 30 
percent evaluation.  Cf. Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994) (sustaining the Secretary's conclusion that the 
schedular criteria for a 100 percent evaluation under the 
then-current version of 38 C.F.R. § 4.132, Diagnostic Code 
9411 were disjunctive in application, rather than 
conjunctive).
Here, the veteran's service-connected skin disorder is 
manifested by intermittent ulceration and extensive lesions, 
exfoliation, and occasional itching, crusting, and pain.  
See, e.g., VA skin examination reports dated September 1991, 
September 1995, and October 1997; VA Hospitalization 
summaries dated February 1992, February 1993, April 1993, and 
October 1993; VA inpatient treatment records dated in January 
1992; and VA outpatient treatment records dated November 
1991.  Indeed, the September 1995 VA skin examination report 
describes the lesions as "erythrodermatic" and "almost 
generalized," and other medical evidence of record refers to 
the lesions as erythrodermatic.  See, e.g., January 1991 
private medical record of Joan C. Ilano-Sahilan, M.D.  
("Erythroderma" is a nonspecific designation for intense 
and "usually widespread" reddening of the skin from 
dilatation of blood vessels, often preceding, or associated 
with exfoliation.  STEADMAN'S MEDICAL DICTIONARY (1992).)  This 
comports with the visible extent of the lesions reflected in 
several un-retouched color photographs, submitted in December 
1991 and June 1993.  Thus, the foregoing evidence tends to 
show entitlement to a 30 percent rating under Diagnostic Code 
7806.  

However, the evidence does not suggest that a higher rating 
is warranted under Diagnostic Code 7806.  Specifically, there 
is no competent evidence that the veteran has any systemic 
manifestations associated with his skin disorder.  As to any 
possible nervous manifestations of the disorder, an isolated 
diagnosis of "neuro-dermatitis" appears on a February 1992 
VA hospitalization summary.  However, there is no such 
subsequent diagnosis (the most recent diagnosis being 
seborrheic dermatitis, see October 1997 VA skin examination 
report).  Also the February 1992 diagnosis is unsupported by 
any psychiatric findings of record.  Therefore, the February 
1992 report indicates no factual predicate for its diagnosis, 
and is of minimal probative value.  The veteran, who is not 
shown to have any medical background, has not voiced any 
competent complaints in this regard.  Accordingly, the weight 
of the evidence tends to show a lack of "nervous 
manifestations" associated with the veteran's service-
connected skin disorder.  Furthermore, it is neither alleged 
nor shown that his skin disorder is "exceptionally" 
repugnant.  On the contrary, the October 1997 VA skin 
examination report did not attach any photographs in the 
section of the report for photographs of any "disfiguring" 
skin condition found, and left blank the portion of the 
report regarding nervous manifestations, notwithstanding that 
other parts of the report were completed.  In the context of 
the evidence as a whole, this implies that the examiner 
concluded that such symptomatology was lacking.  Moreover, 
the October 1994 VA field examination report reflects that 
the veteran's only distinguishing physical feature is a mole, 
and a photograph taken contemporaneously therewith does not 
reflect any facial lesions.  Such evidence is consistent with 
the intermittent nature of his disease, as reflected in the 
VA medical records generated during the 1990's, including the 
veteran's complaints of occasional pruritus and recurrent 
erythema, as noted on the October 1997 VA skin examination 
report, and consistent with a comparison of the photographs 
of the veteran submitted in December 1991, June 1993, and 
October 1994; and with the nature of skin diseases generally.  
See 38 C.F.R. § 3.344(a) (1998) (skin diseases are subject to 
temporary or episodic improvement); see also 38 C.F.R. § 4.1 
(1998); cf. Bowers v. Derwinski, 2 Vet. App. 675 (1992).  
Thus, the evidence does not suggest that a rating in excess 
of 30 percent is warranted.  Cf.  38 C.F.R. § 4.7 (1998).

Although there is some evidence to suggest that the veteran's 
skin symptomatology might be due in part to drug reaction 
(see, e.g., March 1990 private medical record of Socorro 
Simuangco, M.D., and VA hospitalization summary dated 
September 1991), the aforementioned symptomatology was 
evident even after the veteran's drug regimen was changed 
after September 1990 (see, e.g., VA outpatient treatment 
records dated September 1991 to September 1995; VA 
Hospitalization summaries dated February 1992, February 1993, 
April 1993 and October 1993; and September 1995 VA 
examination report), thereby suggesting a continuing 
pathology other than a drug reaction.  With respect to the 
question of whether the August 1991 VA hospitalization was 
due to service-connected pathology or a drug reaction, the 
September 1995 VA examiner indicated that she could not 
provide a conclusive answer without a biopsy taken during 
that particular hospitalization.  See April 1995 Board remand 
instructions regarding etiology of skin disorder manifested 
during 21-day VA hospitalization in 1990.  However, a punch 
biopsy conducted during the veteran's April 1993 
hospitalization revealed "dernatuts" [sic; should read 
"dermatitis"]).  Notably, the examiner who conducted the 
September 1995 VA examination persuasively opined, in an 
August 1992 VA outpatient treatment record, that 
notwithstanding possible drug reaction symptomatology, the 
veteran manifested an underlying, cyclical pathology other 
than drug reaction symptomatology.  To the extent that there 
is any doubt in this regard, such doubt is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  Nevertheless, a 
rating greater than 30 percent is not warranted, for the 
reasons set out above.


ORDER

An increased (30 percent) rating for a skin disorder, 
variously diagnosed as nummular dermatitis and dermatitis 
factitia, is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

When the Board remanded this case in April 1995, one of the 
things it asked the RO to do was to ask the veteran and his 
representative to identify any sources of treatment for the 
veteran's osteoarthritis and skin disorder.  Although the RO 
did so with respect to the skin disorder, it did not do so 
with respect to osteoarthritis of the veteran's lumbar spine.  
See the RO's May 1995 letter to the veteran.  Thus, a remand 
is warranted for the RO to comply with the Board's prior 
remand instructions.  38 C.F.R. §§ 19.9, 19.38 (1998).

The Board notes that the veteran is service connected for 
both lumbar arthritis and lumbosacral strain.  Nevertheless, 
it appears that other diagnostic impressions have been made a 
part of the record, and may cause difficulty in assigning a 
rating.  For example, an August 1992 VA x-ray report reflects 
a diagnostic impression of hypertrophic degenerative disease 
of the lumbar spine, with lumbosacral and bilateral 
sacroiliac arthritis, "with" probable discogenic disease, 
3rd and 4th lumbar intervertebral spaces, "unchanged 6/24/91 
to 8/12/92."  The corresponding August 1992 VA examination 
report reflects the examiner's concurrence in that diagnosis.  
Also, a February 1994 VA x-ray report reflects a diagnostic 
impression of degenerative "discospondylosis" and 
osteoarthritis of the lumbosacral spine, essentially 
unchanged from the August 1992 VA x-ray examination.  An 
October 1997 VA x-ray report reflects a similar diagnostic 
impression, with a notation of narrowing of the 
intervertebral space, with slight subluxation.  A private 
electromyogram report by Apolinario Mabini Rehabilitation 
Center, dated in October 1997, reflects a diagnostic 
impression of lumbar radiculopathy on the left.  Such 
evidence suggests either that an increased rating is possibly 
warranted on account of irregularity of a joint space and/or 
arthritis with loss of lateral motion, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998), or that the veteran indeed has 
disc syndrome that may or may not be caused by or made worse 
by his already service-connected disability.  Additional 
clarifying evidence is required to address such concerns.  


As to the severity of the service-connected disability, the 
October 1997 VA spine examination report reflects a finding 
of spasm in the veteran's back.  When coupled with the 
objective findings of record, such evidence might have 
significant impact on the evaluation assigned to the 
veteran's service-connected disability, depending upon the 
diagnostic code chosen to rate his disability.  Additionally, 
a June 1993 radiographic report from Santos Hospital reflects 
a diagnostic impression of hypertrophic degenerative changes 
of the lumbosacral area, with osteophytes and "ankylosis" 
of the lumbar spine.  Likewise, an August 1996 private 
treatment note of Ferdinand Amante, Jr., M.D., reflects a 
finding of ankylosis on x-ray evidence.  The Board questions 
the persuasiveness of this evidence, given the veteran's 
demonstrated ability to move his lumbar spine on subsequent 
examinations, and the lack of VA x-ray evidence or clinical 
findings of ankylosis.  Thus, the possible presence of 
ankylosis needs to be addressed, as well as the other 
considerations mentioned above.  

Finally, certain treatment reports that are mentioned in the 
record, but are not in the file, need to be obtained, as 
specified in the indented remand instruction paragraphs 
below.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

This case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify in writing the sources of 
treatment of his lower back (including 
names of the health care providers and 
dates and locations of treatment), and 
then take reasonable steps to obtain 
such records.  38 C.F.R. § 3.159 (1998).  
The RO should also obtain copies of 
outpatient records of treatment for the 
veteran's back, as generated by the VA 
medical facility from which the veteran 
routinely receives treatment, dated from 
September 1995 to date 

(as indicated in the October 1997 VA 
spine examination report).  All 
materials obtained should be associated 
with the file. 

2.  Thereafter, the RO should arrange 
for orthopedic and neurologic 
evaluations to clarify the nature and 
extent of the veteran's service-
connected lumbar spine disability, 
currently described as osteoarthritis 
with a history of lumbosacral strain.  
The RO should provide the examiner with 
the claims file and copies of the 
possibly pertinent rating criteria.  
See, e.g., 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 to 5295.  The examiner should 
review the file; examine the veteran; 
conduct x-ray studies, neurologic 
testing, range of motion studies 
(testing for pain on both active and 
passive motion), and any other testing 
which might be indicated; describe all 
service-connected symptomatology in 
terms that comport with the rating 
criteria; and provide a diagnosis or 
diagnoses of the veteran's lower back 
pathology.  The examiner should 
affirmatively state whether the evidence 
reveals ankylosis of any part of the 
lumbosacral spine.  To the extent 
feasible, the examiner should also 
affirmatively state whether the veteran 
manifests only osteoarthritis with 
limitation of motion, or lumbosacral 
strain, or intervertebral disc syndrome, 
or some combination of any of those 
disorders.  If the examiner provides a 
diagnosis of intervertebral disc 
syndrome, or finds any neurologic 
deficit due to disc impingement, the 
examiner should state whether it is at 
least as likely as not that any such 
disability is caused by or made worse 

by an already service-connected 
pathology.  If feasible, the examiner 
should distinguish service-connected and 
non-service-connected pathology.

3.  Thereafter, the RO should take 
adjudicative action on the veteran's 
claim of entitlement to an increased 
rating for osteoarthritis of his lumbar 
spine with a history of lumbosacral 
strain.  In so doing, the RO should 
address the issue of whether the 
evidence indicates the need for a change 
in the diagnostic criteria used to 
evaluate that disability.  See 38 C.F.R. 
§§ 3.344, 4.13, 4.14, 4.20, 4.59, 4.66, 
4.71a Diagnostic Codes 5285 to 5295 
(1998); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this remand are 
to procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

